DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guslits (US 4606492) in view of Stebbing (US 3146747).
Regarding claim 1, Guslits discloses a solder processing method (fig. 1), comprising sequentially supplying at least two solder pieces, each of which includes a tubular solder layer and a layer of a flux provided within the tubular solder layer (flux-cored solder wire 66- col. 4, lines 21-25), into a substantially tubular iron tip 34 that is extended vertically, such that the at least two solder pieces (wire 66 cut into at least two solder pieces by cutting means 70) are erected within the substantially tubular iron tip in such a manner that on the solder piece which is first supplied, the solder piece which is subsequently supplied rides (cut solder pieces fall through the conduit 58 and are erected within the conduit 54 and/or vertical passage 52 of the tip 34- col. 4, lines 30-40; 
With respect to melting the flux to be flown out from at least one solder piece and melting the two solder pieces, Guslits teaches heating the soldering tip to any desired temperature using heater cartridge 40 (col. 3, lines 50-56) and melting the flux-cored solder cut pieces 66 (col. 5, lines 10-25). Although Guslits does not specifically show molten solder supplied downward from the tip end, such feature is known in the art. Stebbing (also drawn to soldering iron) discloses sequentially supplying multiple solder pieces (solder pellets 34) into a substantially tubular iron tip 30a (figs. 5-6), wherein the solder pieces are melted (34’) in a groove 78 to be flown out along an inner wall of the tip end and deposited to the joint to be soldered (col. 4, lines 65-72). Guslits already recognizes providing sufficient amount of flux and solder without risking the problems of under or over supply (col. 6, lines 2-5). Similarly, Stebbing teaches that the required number of solder pieces/pellets can be rapidly fed to provide the desired amount of solder according to predetermined requirements so that waste can be eliminated (col. 5, lines 21-28). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to supply & melt at least two solder pieces such that a molten solder is supplied downward as recited in the method of Guslits in order to provide the desired amount of flux & solder to the joint to be soldered, thereby eliminating any waste. Thus, the combination of Guslits & Stebbing includes melting the flux from at least one of the at least two solder pieces to a space between an inner wall of the 
As to claim 11, Guslits discloses cutting means 70 which sequentially produces a first solder piece and a second solder piece by cutting a wire solder 66, and supplies the first and second solder pieces into the iron tip 34 (col. 4, lines 30-40).  
 As to claims 12 and 14, Guslits teaches the solder piece supply portion cuts the wire solder to a predetermined quantity (col. 4, lines 30-33) and providing sufficient amount without risking the problems of under or over supply (col. 6, lines 2-5). In light of this, one skilled in the art would appreciate that the first and solder pieces can be of different length to provide desired amount. Moreover, there is only a finite number of predictable options for the two solder pieces: one solder piece being shorter than the other or both being approximately the same length. In either case, the objective is to ensure sufficient amount of flux & solder based on the solder joint requirements. The claim would have been obvious because a person of ordinary skill has good reason (supplying accurate amount) to pursue the known options (one solder piece being shorter, solder pieces being about same length) within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735